JUSTICE WOODWARD, dissenting: Respectfully, I must dissent from the views of the majority. The issue in this case is whether Lake Forest is entitled to collect increased and additional development-related permit fees (herein referred to as “new fees”) from LFC that were provided for by ordinances enacted by Lake Forest after the appellate court mandate in the DeMarie case was filed in the trial court but prior to the entry in the trial court of a judgment order pursuant to the appellate court decision in DeMarie. The opinion of the majority expands the DeMarie decision to provide that the plaintiff is required to pay only the building permit fees in effect in November 1981 for its townhouse development since the LFC was delayed by Lake Forest in securing the rezoning of the property due to the litigation that culminated in the DeMarie case. In DeMarie, the appellate court found as follows: “In sum, it is our belief that the manifest weight of the evidence demonstrates that the present zoning not only bears no substantial relationship to the public health, safety, comfort, morals or welfare, but that the proposed development would actually be beneficial to the public interest.” (DeMarie v. City of Lake Forest (1981), 93 Ill. App. 3d 357, 365.) The decision in DeMarie concludes as follows: “Accordingly, the judgment of the circuit court of Lake County is reversed and remanded for entry of a judgment for the plaintiffs for the use proposed. Sinclair Pipe Line Co. v. Village of Richton Park (1960), 19 Ill. 2d 370, 379, permits the trial court to frame its judgment with reference to the record before it in order to avoid any further litigation, and to assure that the reasonable use proposed is the use which will be effectuated.” DeMarie v. City of Lake Forest (1981), 93 Ill. App. 3d 357, 365. Neither the mandate issued by this court nor the December 14, 1981, judgment order entered by the trial court after remand of the DeMarie decision is in the record in this appeal. In view of this fact, it must be assumed that only the issue of zoning was dealt with by the December 14, 1981, judgment order, as a review of the appellate court opinion in DeMarie fails to mention or deal with building permits in any manner whatsoever. While no report of proceedings was filed in this appeal, the parties stipulated in part as follows: “Judge Scott denied the Motion for Summary Judgment, stating that it was his finding that the City of Lake Forest did not act in an unfair, unconstitutional or unjust manner in applying its increased fees to Plaintiff’s project.” Based on this finding by the trial judge, it is only reasonable to assume that the judgment order of December 14, 1981, entered by the trial court pursuant to the mandate of the appellate court in the DeMarie case said nothing about building permit fees or increased fees of any kind. The above parts of the record in the DeMarie case and in this case are significant as the issue involved in this case is whether or not LFC is required to pay the “new fees” when applying for building permits. Interpretation of an appellate court decision reversing the trial court has been viewed by our supreme court as follows in PSL Realty Co. v. Granite Investment Co. (1981), 86 Ill. 2d 291, 305: “When a judgment is reversed by a court of review, the judgment of that court is final upon all questions decided, and if the cause is remanded, the circuit court can take only such action which conforms to the judgment of the court of review.” (Emphasis added.) The decision in the DeMarie case and the mandate pursuant thereto only pertained to the issue of zoning; the subject of building permit fees is not even mentioned, and, accordingly, such fees are not governed by or controlled by that decision. Hence, I cannot agree with the majority stating that the new fees “adversely affect the rights established by this court’s opinion in DeMarie v. City of Lake Forest.” 178 Ill. App. 3d at 921. The majority opinion cites Fiore v. City of Highland Park (1968), 93 Ill. App. 2d 24, as authority for its holding. In that case, the court ruled that where an appellate court in a zoning case decides that case adversely to the defendant city, the city cannot thereafter properly adopt an ordinance rezoning plaintiff’s property contrary to the opinion and mandate of the appellate court since such action was not warranted under the doctrine of separation of powers. Also, the majority cites First National Bank v. Village of Skokie (1975), 35 Ill. App. 3d 545, and Rubin v. City of Rockford (1938), 296 Ill. App. 650 (abstract of opinion), as authority for its decision in this case. Those cases also involved an attempt by the municipality to directly legislate against and frustrate the zoning declared effective by the decision of the appellate court or order of the trial court. Under the Lake Forest ordinances, proper zoning must be established prior to the issuance of building permits, and there is no question that building permits cannot be applied for prior to securing proper zoning; however, it is incorrect to assume that an appellate court decision in a case dealing with zoning includes a ruling in respect to building permit fees, which is an entirely different subject. The majority seeks to extend the appellate court decision and mandate thereon to prohibit the new fees; however, as previously pointed out, the DeMarie opinion of this court is limited to zoning, and this court did not render any decision in respect to building permits or fees therefor. LFC does not challenge the authority of Lake Forest to impose additional or increased permit fees, nor does it contend that the fees are too high, unreasonable, or unfair. Likewise, there is no issue made as to the authority of Lake Forest to increase or require new fees such as involved in this case. The foregoing position of LFC is confirmed by the statement at page 12 of its brief wherein it is stated: “Plaintiff does not question or challenge Defendant’s right and authority to increase or adopt new fees, charges or contributions as a condition of issuing building permits. Nor do we contend that Defendant’s ordinances which increased and added fees and charges are themselves unconstitutional and invalid. Certainly as to new construction they well may be valid.” A municipality is authorized to impose permit fees and other development charges related to the construction of buildings to pay for the services rendered by the municipality to the builder or developer. For this reason, the fees are charged and are payable at the time the services are rendered by the municipality, which is immediately before construction begins. Since almost four years intervened between LFC’s application for rezoning and the time when it first sought building permits, the property values and the general economic trend during this time were on the increase. Accordingly, the ordinances of Lake Forest’s increasing fees were not unusual. During this same period, the value of the property of LFC would likewise have increased. Furthermore, an additional five years intervened between 1982 and filing the instant proceeding, and during this time, the general economic trend has continued to increase. For these reasons, the collection of increased and additional fees in this case does not result in unjust enrichment as claimed by LFC. This court can acknowledge changes in economic conditions due to the passage of time as observed by Judge Davis in Fiore v. City of Highland Park (1968), 93 Ill. App. 2d 24, 37, wherein he stated: “Time has passed due to this litigation, the needs of the area have changed with the delay, and construction costs have increased, as have the prices of equipment and furnishings.” The precedent established by the majority opinion promotes and will create further litigation in this case and in other cases where zoning is found to be invalid, not only as applied to permit fees, but where new so-called “impact fees” have been enacted or even where changes have been made in building codes or similar regulations which entail increasing the cost of building. The parties in this case by letters addressed to the trial judge agreed that this appeal should establish whether LFC will be required to pay the permit fees or other charges at the time of application therefor and that this issue will be decided as a legal issue. As previously stated, the uncontroverted facts previously discussed lead to the determination that judgment was properly entered in favor of Lake Forest on this legal issue, and, thus, it is not necessary to examine the facts any further. The majority opinion remands this case for hearing “to determine what portion, if any, of the alleged additional fees of $73,395 paid by LFC under the new schedule would not have been assessed against it under the former fee schedule had LFC been permitted to apply for building permits on November 30, 1981.” (178 Ill. App. 3d at 923.) Review of the affidavit of the director of building and zoning of Lake Forest made in March 1987 stated LFC applied for building permits for 2 of the 36 units involved in March 1982; that over the next five years, plaintiff had taken out 12 of the 18 permits contemplated for the total development. As noted above, the development of LFC here under consideration has been in process from March 1982 and was approximately two-thirds completed in March 1987. No building permits had been applied for, for the last one-third of the development up to March 1987. In remanding this case to the trial court, there is no standard or method for determining whether or not all or part of the permit fees already issued should be credited or not credited to LFC. The decision of the majority will promote further disputes of this nature, as there is a total absence of any standard for the trial court to apply although it states that “[t]he initial application actually made for building permits *** may well offer the best guideline.” (178 Ill. App. 3d at 923.) In view of the fact that the subject of building permit fees is separate and apart from the subject of zoning, judicial economy dictates that the court system should not extend itself into areas of permit fees in this case and in similar cases, or to put it succinctly, “there is no need to open this can of worms.”